DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
 
Claim Objections
Claims 1-10, 15, 17-18, and 20-31 are objected to because of the following informalities: claims 1, 15, and 18 recite “substantially comprise or consist of”. Examiner finds the broadest reasonable interpretation of this limitation to mean “comprising”.  Claims 2-10, 17, and 20-31 are objected to by dependence. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claims 1-10, 15, 17-18, 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The term "substantially comprise or consist of" in claims 1, 15, and 18, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "around 150, 160, 170, 180, 190, 200, 210, 220 or 230 mg" in claim 9 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "around 0.8 mm" in claim 31 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-8, 10, 17, and 20-30 are rejected by dependence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvari (WO 2013/152852).
Claim 1. Daneshvari discloses a granulate material comprising arabic gum. Arabic gum is a binder, emulsifying or viscosity increasing agent and a key ingredient in glue (e.g. on postage stamps, envelopes and cigarette papers) (wherein glue is a smokable material for inclusion on a cigarette paper of a cigarette). As a raw material, Arabic gum is available in the form of odorless, brittle, dried sap chunks (fragments), which have a colorless to brown appearance. For easy handling and processing, e.g. in the food or pharmaceutical industry, as well as for advantageous storage characteristics, the raw material is generally further processed into powder form. The mean particle size of the granules making up the granulate material according to the present invention is preferably about 200 µm (0.2 mm) to about 600 µm (0.6 mm) (Abstract; Page 1, lines 18-30; Page 2, lines 1-5; Page 6, lines 27-28). 
Since the range “about 200 µm (0.2 mm) to about 600 µm (0.6 mm)” overlaps the claimed range of between “0.5 mm and 2 mm”, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 4. Modified Daneshvari discloses a raw material wherein Arabic gum is available in the form of odorless, brittle, dried sap chunks (fragments). Daneshvari 
Claim 10. Modified Daneshvari discloses that arabic gum is a key ingredient in glue (e.g. on postage stamps, envelopes and cigarette papers) (Page 1, lines 18-30; Page 2, lines 1-5). It would have been obvious to one of ordinary skill in the art that the cigarette paper glue be incorporated into a smoking article such as a cigarette.
Claim 24. Modified Daneshvari discloses the granulate material comprising arabic gum and does not disclose a catalyst (Abstract; Page 1, lines 18-30; Page 2, lines 1-5; Page 6, lines 27-28).
Claim 29. Modified Daneshvari discloses that the mean particle size of the granules making up the granulate material according to the present invention is preferably about 200 µm (0.2 mm) to about 600 µm (0.6 mm) (Page 6, lines 27-28). Since the range “about 200 µm (0.2 mm) to about 600 µm (0.6 mm)” overlaps the claimed range of between “0.5 mm and 2 mm”, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claims 15, 18, 20-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vos (EP 0150077),
Claim 15. Vos discloses tobacco dust mixed with a powdered water soluble hydrocolloid which may be gum arabic, and cut, shredded, or otherwise comminuted tobacco (Page 2, line 13 – Page 3, line 25; Example 6). Vos does not explicitly disclose 
Claim 18. Vos discloses mixing tobacco dust with a powdered water soluble hydrocolloid which may be gum arabic, and cut, shredded, or otherwise comminuted tobacco (Page 2, line 13 – Page 3, line 25; Example 6). Vos does not explicitly disclose forming the tobacco mixture into a smoking article and generating mainstream smoke from it, but it would have been obvious to one of ordinary skill in the art before the effective filing date to do so, as forming smoking articles from tobacco mixtures is notoriously well known in the art. Furthermore, Vos does not explicitly disclose that the acacia gum decreases the level of one or more of the constituents of the mainstream smoke. However, since Vos discloses the claimed combination of acacia gum and tobacco, a prima facie case of obviousness is established because the claimed function of the acacia gum is presumed to be inherent (MPEP 2112).
Claims 20 and 21. Vos discloses that the powdered water soluble hydrocolloid (gum arabic) is mixed with cut, shredded, or otherwise comminuted tobacco (Page 2, line 13 – Page 3, line 25; Example 6). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco is used to form a tobacco rod. 
Claims 22 and 23. Vos discloses that the powdered water soluble hydrocolloid (gum arabic) is mixed with cut, shredded, or otherwise comminuted tobacco (Page 2, line 13 – Page 3, line 25; Example 6). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco (smokable material) is used to form a tobacco rod. 
Claims 25 and 27. Vos discloses the powdered water soluble hydrocolloid which may be gum arabic and does not disclose a catalyst (Page 2, line 13 – Page 3, line 25).
Claims 26 and 28. Vos discloses the powdered water soluble hydrocolloid which consists of gum arabic (Page 2, line 13 – Page 3, line 25).

Double Patenting
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 2, 3, 5-9, 17, 30, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Daneshvari does not disclose that the granulate material comprises a coating. Daneshvari teaches that “preferably, the granulate material according to the invention does not comprise more than one distinct compartment or layer, such as would be the . 
Daneshvari does not disclose that the gum arabic particles are formed upon or subsequent to application or incorporation into components of the smokable material.
Daneshvari discloses that the “smokable material” is a glue used on cigarette papers, but does not disclose or suggest that the glue itself comprises tobacco. Daneshvari also does not disclose a particular amount of granulate material to be incorporated into the smokable material (glue).
Daneshvari discloses that the granulate material according to the present invention is preferably about 200 µm (0.2 mm) to about 600 µm (0.6 mm) (Page 6, lines 27-28) and teaches smaller ranges but does not teach or suggest that the range should be larger, such as between 0.6 mm and 1.8 mm or between 0.7 mm and 1 mm as claimed.

Response to Arguments
Applicant’s arguments filed 8/24/20 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747